Per Curiam :
The obvious construction to be given to the guaranty sued upon is that it was intended to apply in case of a sale ¿f the machines to Wanamaker. The evidence is that there was no sale,, hut that certain machines were sent to "W aiiamaker on approval and for purposes of demonstration, and that they were afterwards returned. No liability, therefore, arises under the guaranty as the evidence stood. The judgment must, therefore, he reversed and a new trial .ordered, with costs to appellant to abide the event. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. Judgment reversed, new trial Ordered, costs to appellant to abide event.